Title: From George Washington to James Duane, 5 June 1780
From: Washington, George
To: Duane, James



Dear Sir
Head Qrs Morris Town June 5th 1780.

I had the pleasure to receive your favor of the 21st of May in due time. You must be good enough to attribute my not answering it sooner to the real cause—a hurry of other business.
I had been twice before applied to for my opinion on the propriety of promoting Captn McLean, the last was thro’ the Board of War to whom I stated my objections fully on the 9th of April—I need not enter into a recapitulation of them at present—They were, in general—that the principles on which Captn McLean grounded his claim were not well founded, as there were many Officers in the line of the army still remaining in the Rank of Captains who wer[e] older than him—that the Corps—both Horse & foot, were commanded by Majr Lee, as Majr Commandant—and that there was no real occasion for a Majr to command the Infantry.
I will, in confidence, impart a further reason for waving this matter—a compliance with it would instantly lead to an application to promote Captn Peyton of the Horse in the same Corps to a Majority—Peyton was a very young Officer in Blands, and such a measure would create great disgust not only to the Officers of Blands—but of the other Corps of

Horse, who are already extremely jealous of the superior advantages & previledges which Major Lee has, some how or other, obtained.
Your favors of the 26th and 30th Ulto are also before me, and deserve my particular thanks.
We are in a strange dilemma respecting Charles Town—The York Gazette Extraordinary of the 29th published by authority, gives an acct of its surrender. subsequent papers relate the particulars of this event—and yet the fact is doubted. surely this nights Post will remove suspence if it does not give Mr Rivington the Lye.
We seem to be almost as much in the dark with respect to the transactions in the West Indies—We are told, that more than one engagement has happened betwn the French & British Squadrons in those Seas, but cannot obtain the particulars of either; tho’—from the currt of intelligence—we flatter ourselves that fortune has decided in favour of the first.
The Letters of your Comee—& my public ones to Congress, will give you a full acct of the situation of things in this quarter—It is needless therefore to recapitulate, or touch on them in a private letter—Mrs Washington, & the Gentn of my family join me in a tender of best wishes, & an assurance of sincere regard. With Sentimts of perfect esteem & affectn I am Dr Sir Yr Most Obedt

Go: Washington

